Citation Nr: 0115670	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  98-07 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife





INTRODUCTION

The veteran served on active military duty from March 1954 to 
February 1956 and from August 1956 to September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  Specifically, by September 1997 
and October 1997 rating actions, the RO determined that new 
and material evidence sufficient to reopen the veteran's 
previously denied claim for service connection for a 
psychiatric disorder had not been received.  

In a statement received at the Board in January 2001, the 
veteran appeared to raise a claim of entitlement to service 
connection for a chronic pulmonary disease defined as 
emphysema.  This matter is not inextricably intertwined with 
the current appeal and is, therefore, referred to the RO for 
appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In a May 2001 statement in the present case, the veteran's 
representative requested that the Board remand the veteran's 
case to the RO for compliance with the VCAA.  The Board 
concurs.  Specifically, because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In particular, the veteran has asserted that, during his 
active military duty, he received psychotic treatment at a 
hospital in Germany between 1955 and 1956 as well as at the 
Madigan Army Hospital in Fort Lewis, Washington.  See, e.g., 
August 1998 hearing transcript (T.) at 4-7.  In this regard, 
the Board notes that the service medical records which have 
been obtained and associated with the claims folder contain 
reports of treatment received by the veteran at both of these 
military medical facilities but do not provide specific 
evidence of psychiatric medical care.  

Also, in a July 1997 statement, the veteran referred to 
psychiatric treatment at a VA Medical Center (VAMC).  During 
the current appeal, records of mental health treatment that 
the veteran received at the Mayaguez VA Outpatient Clinic in 
the 1990s were obtained and associated with his claims 
folder.  The RO's September 2000 request that the San Juan 
VAMC furnish copies of any available records of treatment 
received by the veteran between February 1956 and February 
1957 elicited a negative response from that medical facility.  

In view of the recently enacted VCAA as well as the veteran's 
repeated assertions of in-service military and post-service 
VA psychiatric treatment, the Board concludes that, on 
remand, an attempt should be made to procure copies of any 
additional service medical records and post-service VA 
medical reports which may be available.  See Simington 
v. Brown, 9 Vet.App. 334 (1996) (per curiam) (stipulating 
that VA is deemed to have constructive knowledge of any 
documents "within the Secretary's control" and that any 
such documents relevant to the issue under consideration must 
be included in the record on appeal) and Bell v. Derwinski, 
2 Vet.App. 611, 613 (1992) (regarding records in constructive 
possession of VA).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  In particular, the RO should request 
that the National Personnel Records Center 
(NPRC) conduct a search for all previously 
unobtained service medical records from 
the veteran's period of active military 
duty with the United States Army from 
March 1954 to February 1956 and from his 
active service with the United States 
Coast Guard from August 1956 to September 
1956.  The Board is particularly 
interested in records of psychiatric 
treatment that the veteran may have 
received during either of these two 
periods of service.  All such available 
records should be associated with the 
veteran's claims folder.  

3.  In addition, the RO should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of records of VA, private, and 
military treatment that he has received 
for his psychiatric condition since 
February 1956.  Copies of all such 
available, previously unobtained records 
should be associated with the veteran's 
claims folder.  

4.  Regardless of the veteran's response, 
the RO should specifically request the San 
Juan VAMC and the Mayaguez VA Outpatient 
Clinic to furnish copies of records of 
treatment that the veteran has received at 
those facilities since February 1956.  
Copies of all such available, previously 
unobtained records should be associated 
with the veteran's claims folder.  

5.  The RO should then re-adjudicate the 
issue of whether new and material evidence 
has been received sufficient to reopen a 
claim for service connection for a 
psychiatric disorder.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
as well as a summary of the evidence 
received since the issuance of the last 
SSOC.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




